Exhibit THERAGENICS CORPORATION AMENDED AND RESTATED 2007 LONG-TERM CASH INCENTIVE PLAN SECTION I.INTRODUCTION 1.1Purpose.The purpose of the Theragenics Corporation 2007 Long-Term Cash Incentive Plan (the “Plan”) set forth below is to provide cash incentive compensation to certain employees of Theragenics Corporation (the “Company”) and its affiliates to stimulate their efforts to attain certain cumulative revenue and earnings per share goals of the Company over the period beginning on January 1, 2007 and ending onDecember 31, 2009. 1.2Effective Date.The Plan is effective as of February 13, 2007 (the “Effective Date”), the date it was originally approved by the Board of Directors of the Company (the “Board”). 1.3Amendment and Restatement.The Company has adopted this amended and restated Plan document which has been amended to bring the Plan into compliance with the final Treasury Regulations under Section 409A of the Internal Revenue Code. SECTION II.ELIGIBILITY AND ADMINISTRATION 2.1Eligibility.The Board shall determine, in its sole discretion, the employees of the Company or its Affiliates eligible to participate in the Plan (the “Participants”).As of the Effective Date, the Participants are set forth in Exhibit A.The Board may designate additional Participants during the Performance Period.Once a person becomes a Participant in the Plan, the Participant shall remain a Participant until any Cash Incentive Award payable hereunder has been paid out or forfeited. 2.2Administration.The Plan shall be administered by the Compensation Committee of the Board (the “Committee”). SECTION
